Citation Nr: 0627200	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

The veteran does not have a current respiratory disorder that 
is related to asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder due to exposure to asbestos was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
November 2002, prior to the initial AOJ decision on his 
claim.  Although this notice was deficient in that it failed 
to provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in April 2003 
and June 2005.  The letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claim was readjudicated in October 2003, April 
2005 and June 2006, after affording him ample opportunity to 
respond to the letters.  Thus the Board finds that the late 
timing of the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran has not been provided notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial of the veteran's claim, any 
questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice on these 
elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been fulfilled, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the file.  VA outpatient 
records are in the file for treatment from July 2000 through 
February 2006.  The veteran identified treatment with 
multiple private medical care providers whose records were 
either submitted by the veteran or obtained by the RO.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  He submitted a statement in October 2005 that he 
had no additional evidence to submit.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in July 2004 and March 
2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board's initial query, before even determining whether 
the evidence shows that the veteran was exposed to asbestos 
in service, is whether the veteran has a current respiratory 
disorder that is related to asbestos exposure.  The Board 
finds that the preponderance of the evidence is against 
finding that the veteran has a current asbestos-related 
respiratory disorder.  

The treatment records, both VA and private, show a history of 
complaints of dyspnea beginning in the early to mid-1990s.  
These treatment records show various diagnoses of respiratory 
conditions including chronic obstructive pulmonary disorder, 
bronchiectasis, pulmonary fibrosis, pleural effusion, pleural 
thickening, interstitial lung disease, idiopathic 
fibroplasia, interstitial pnuemonitis, and emphysema.  The 
veteran was sent for a VA examination in July 2004, but the 
Board found that examination report to be inadequate and 
remanded the veteran's claim for a new examination in order 
to determine what, if any, current respiratory disorder the 
veteran may have, and if it is at least as likely as not 
related to asbestos exposure in service.

That VA examination was held in March 2006.  On physical 
examination, the only finding was sparse scattered, fixed 
inspiratory crepitance (left greater than right).  In 
connection with the examination, pulmonary function testing 
(PFT) was conducted, which showed a possible small airways 
lesion, but normal volumes and diffusion.  No significant 
post-bronchodilator response was elicited.  There was normal 
oxygenation.  Chest x-ray showed no active cardiopulmonary 
disease, but there was a nodular density at the left base 
which appears to represent a calcified granuloma.  After 
considering the veteran's reported history, the evidence in 
the claims file, the physical examination findings and the 
diagnostic testing results, the examiner stated that, 
although the asbestos exposure history as related by the 
veteran is impressive, there is no radiologic or function 
testing evidence of any derangements that might be 
attributable to asbestos-related injury.  Rather the mild, if 
any, airway obstruction noted on spirometry is very 
nonspecific and more likely than not is not of sufficient 
severity to explain the veteran's complaints of severe 
dyspnea.  

The Board acknowledges that the evidence contains a letter 
from the veteran's primary care physician dated in April 2003 
in which the veteran's doctor stated that the veteran has 
chronic obstructive pulmonary disease, specifically 
interstitial lung disease, bronchiectasis and emphysema, and 
that his chest x-ray shows scarring.  Based upon the 
veteran's report of exposure to asbestos, this doctor stated 
that it is his feeling that the veteran's asbestos exposure 
could be a possible etiology for his chronic obstructive 
pulmonary disease.  The Board does not find this doctor's 
opinion to be persuasive as it lacks evidentiary weight.  
First, this doctor is a family practitioner and not a 
pulmonary specialist.  Second, the doctor's opinion is based 
solely on the veteran's self-report of asbestos exposure.  
There is no indication that the doctor has reviewed the 
veteran's claims folder or any service records that show 
exposure to asbestos.  The Board is not bound to accept an 
opinion based on history provided by the veteran and on 
unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

Thirdly, the doctor's opinion is too speculative.  His 
opinion was not phrased in terms of a definitive opinion that 
the veteran's respiratory disorders were caused by asbestos 
exposure.  Rather, he merely indicates that it "could be a 
possible etiology" for the veteran's chronic obstructive 
pulmonary disease.  The fact that he opines that it is 
"possible" that the veteran's respiratory disorders were 
caused by exposure to asbestos implies that it is also 
possible that it was not.  By using the terms "could be" 
and "possible," without supporting clinical data or other 
rationale, his opinion is simply too speculative in order to 
provide the necessary degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

In contrast, the VA examiner reviewed the veteran's claims 
folder and, despite the veteran's report of exposure to 
asbestos in service, still failed to find that the veteran 
had any current asbestos-related respiratory disorder.  Thus 
the Board finds that the VA examiner's opinion is more 
reliable than the private doctor's opinion.

Thus the evidence fails to establish that the veteran has a 
current asbestos-related respiratory disorder.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim, and the benefit of the doubt doctrine is not 
for application.  The veteran's claim for service connection 
for a respiratory disorder due to asbestos exposure in 
service must be denied.


ORDER

Entitlement to service connection for a respiratory disorder 
as a result of asbestos exposure in service is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


